ANTONIO       SEPEDA
                                    TDCJ#469585             FILED IN
                                COFFIELD      UNIT    14thCOURT OFAPPEALS
                                2661    FM    2054
                      TENNESSEE COLONY,TEXAS 75884
                                                          MAY 22 20
                                                      CHRISTOPHER A. PR|A|E
MAY 19,2015                                                  CLERK




CLERK

CHRISTOPHER A.PRINE

FOURTEENTH     COURT OF   APPEALS

HOUSTON,TEXAS 77002




RE:14-14-00443-CV

   TC#14-CV-0014




De,ar Clerk;
I am writing your office to request to know what happen to the
WEDNESDAY,APRIL 08,2015 case submission,what is the Court's
opinion???on the appeal?Reason I ask is I did not recieve no
copy of it's ruling on my appeal on the dismissal for want of
prosecutionfrom the 122nd District Court for Galveston County,
Texas.



I am informing your clerk's office I did not receive no judgement
nor opinion from the court.Please let me know the outcome.Thanks.


RESPECTFULLY;